[Cite as State v. West, 2012-Ohio-2758.]

                            STATE OF OHIO, MAHONING COUNTY

                                  IN THE COURT OF APPEALS

                                           SEVENTH DISTRICT


STATE OF OHIO,                                   )    CASE NO.     11 MA 33
                                                 )
        PLAINTIFF-APPELLEE                       )
                                                 )
VS.                                              )    OPINION
                                                 )
KEVIN WEST,                                      )
                                                 )
        DEFENDANT-APPELLANT                      )


CHARACTER OF PROCEEDINGS:                             Criminal Appeal from Common Pleas
                                                      Court, Case No. 08CR1007.


JUDGMENT:                                             Affirmed and Modified.


APPEARANCES:
For Plaintiff-Appellee:                               Attorney Paul Gains
                                                      Prosecuting attorney
                                                      Attorney Ralph Rivera
                                                      Assistant Prosecuting Attorney
                                                      21 West Boardman Street, 6th Floor
                                                      Youngstown, Ohio 44503

For Defendant-Appellant:                              Attorney John Laczko
                                                      3685 Stutz Drive, Suite 100
                                                      Canfield, Ohio 44406


JUDGES:
Hon. Joseph J. Vukovich
Hon. Gene Donofrio
Hon. Mary DeGenaro


                                                      Dated: June 13, 2012
[Cite as State v. West, 2012-Ohio-2758.]
VUKOVICH, J.


        {¶1}     Defendant-appellant Kevin West appeals from his conviction of
aggravated murder with a firearm specification entered in the Mahoning County
Common Pleas Court. On appeal, he contends that the court erred in failing to
suppress the identification of appellant by three witnesses from a photographic array,
which he claims was unduly suggestive and resulted in unreliable identifications. On
this topic, he also complains that counsel was ineffective for failing to call these three
witnesses to testify at the suppression hearing where the state called only the
detective.
        {¶2}     Appellant then argues that the verdict was contrary to the manifest
weight of the evidence. Finally, he points out that the court erred in imposing post-
release control for aggravated murder since parole, rather than post-release control,
applies to this offense. For the following reasons, appellant’s conviction and the main
portion of his sentence are upheld. However, the sentence is modified to eliminate
the reference to post-release control as aggravated murder is an unclassified felony
subject to parole rather than post-release control.
                                   STATEMENT OF THE CASE
        {¶3}     In August of 2008, appellant was indicted for aggravated murder for
purposely causing the death of Delbert Jones with prior calculation and design. See
R.C. 2903.01(A).           As it was a shooting, the indictment contained a firearm
specification.       R.C. 2941.145(A). Appellant filed a motion to suppress the
identifications made by three witnesses from photographic arrays.
        {¶4}     The detective testified at the motion hearing that he did not make any
suggestions to the witnesses about the photographs and that the witnesses asked no
questions about the photographs. He noted that he gave each witness a lineup
containing the same photographs but had the computer randomly place the
photographs in a different position in each lineup, ensuring that the witnesses could
not influence each other by disclosing which number they picked.
                                                                                       -2-

       {¶5}   The court denied appellant’s suppression motion, finding that the array
was not unduly suggestive.      The court noted that all six photographs contained
African-Americans with similar facial features. The case was then tried to a jury.
       {¶6}   The testimony established that the victim, Delbert Jones, was at home
with his children’s mother, Samantha Miller. When their friends, Latuwanda Scott
and Diane Langston, pulled up to the curb in front of the house, the victim and Ms.
Miller went out to speak to them. A vehicle drove past. Ms. Miller testified that prior
to that day, she had never seen the driver whom the victim called “Kevin.” (Tr. 333-
334, 344).
       {¶7}   Ms. Scott testified that the victim said to her, “there’s your cousin riding
past * * * Kevin.” Ms. Scott also explained that appellant, Kevin West, is her cousin’s
brother. (Tr. 380, 382). Within minutes, a young man started walking down the
street toward the victim from the direction the vehicle had gone. (Tr. 361). Ms.
Langston testified that the victim noticed him and said, “here go your cousin, Kevin.”
(Tr. 415).
       {¶8}   At that point, shots rang out, and the man later started chasing the
victim around the vehicle and between the houses with gunshots continuing. (Tr.
334, 339, 385-386). The victim soon collapsed while the gunman stood over him and
fired more shots into his body. (Tr. 337-339, 389, 415, 418).
       {¶9}   Ms. Scott testified that she recognized appellant as he ran past her car
chasing the victim; she also saw appellant stand over the collapsed victim and shoot.
(Tr. 384). At that point, she sped away from the scene and soon stopped at a house
on another street when she noticed her aunt’s car. While discussing the shooting,
she then saw appellant jump off his uncle’s porch a couple doors down and leave.
(Tr. 391). She said he was sweating and wearing the same clothes as the shooter.
(Tr. 392, 400-401). She picked him out of a photographic lineup that evening.
       {¶10} Ms. Langston testified that she also realized the shooter was appellant,
whom she has known since she was a child, after he chased the victim behind the
car in which she was a passenger. (Tr. 416). She too saw him jump off the porch
later. (Tr. 420). She picked appellant’s photograph out of a lineup as well. (Tr. 421).
                                                                                    -3-

       {¶11} Ms. Miller testified that when she heard the shots and saw people
running between the houses, she ran into the house to call 911. (Tr. 335-336). She
looked out of her window and saw the victim on the ground with someone standing
over him pointing down. When shown a photographic lineup, she identified appellant
as the person she saw standing over the victim and the person who had driven by
just before the shooting. (Tr. 355-356, 402).
       {¶12} The victim’s next-door neighbor came forward for the first time. He
identified appellant as the young man he saw chasing the victim around his house
and then emptying a gun into the collapsed victim. (Tr. 516, 519). He explained he
initially refused to speak to police because of the large crowd that had gathered at
the scene. He stated that he did not want involved thereafter out of concern for his
children and grandchildren. (Tr. 521).
       {¶13} A police officer testified that they found six shell casings at the scene.
(Tr. 497). The victim had been shot five times. Two spent slugs were found under
his body, confirming the witnesses’ testimony he was shot after he collapsed. It was
disclosed that one of the bullets had the victim’s initials carved into it.
       {¶14} The jury found appellant guilty as charged. On February 22, 2011, the
court sentenced appellant to thirty years to life for aggravated murder consecutive to
three years for the firearm specification. The court also purported to impose five
years of post-release control. Appellant filed a timely notice of appeal.
                 ASSIGNMENTS OF ERROR NUMBERS ONE & TWO
       {¶15} Appellant sets forth four assignments of error, the first and second of
which contend:
       {¶16} “APPELLANT WAS DENIED A FAIR TRIAL WHEN THE TRIAL
COURT ABUSED ITS DISCRETION AND OVERRULED HIS MOTION TO
SUPPRESS THE PRETRIAL IDENTIFICATION OF APPELLANT MADE BY THREE
(3) WITNESSES AS BEING IMPERMISSIBLY SUBJECTIVE AND UNFAIR.”
       {¶17} “THE APPELLANT WAS DENIED EFFECTIVE ASSISTANCE OF
COUNSEL AS GUARANTEED BY THE SIXTH AMENDMENT TO THE UNITED
STATES CONSTITUTE WHEN APPELLANT’S TRIAL COUNSEL FAILED TO
                                                                                           -4-

PRESENT THE ALLEGED EYEWITNESSES TESTIMONY OR ANY OTHER
EVIDENCE AT THE APPELLANT’S HEARING ON HIS MOTION TO SUPPRESS
PRETRIAL       IDENTIFICATION         IN    ORDER       TO     ESTABLISH        THAT      THE
IDENTIFICATION PROCEDURES WERE IMPERSMISSIBLY SUGGESTIVE AND
UNFAIR.”
       {¶18} When a witness has been presented with a suspect before trial, due
process requires a court to suppress the identification if the presentation was
unnecessarily suggestive of the suspect's guilt and the identification was unreliable
under all of the circumstances. State v. Waddy, 63 Ohio St.3d 424, 438, 588 N.E.2d
819 (1992), citing Neil v. Biggers, 409 U.S. 188, 93 S.Ct. 375, 34 L.Ed.2d 401 (1972).
Both parts of the test must be satisfied by a defendant challenging a lineup. See id.
Thus, if the presentation was not unduly suggestive, the court need not proceed any
further in the test. State v. Gross, 97 Ohio St.3d 121, 2002–Ohio–5524, 776 N.E.2d
1061, ¶ 19; State v. Murphy, 91 Ohio St.3d 516, 534, 747 N.E.2d 765 (2001).
       {¶19} Likewise, even if the presentation was unnecessarily suggestive, the
identification can still stand if it is reliable under the totality of the circumstances; it is
unreliable if there is a very substantial likelihood of irreparable misidentification.
Waddy, 63 Ohio St.3d at 438-439.           Factors determining the degree of reliability
include: the opportunity of the witness to view the perpetrator during the crime, the
witness's degree of attention, the accuracy of the witness's prior description, the level
of certainty demonstrated by the witness at the presentation, and the length of time
between the crime and the presentation. Id. at 438.
       {¶20} Appellant states that the photographic arrays used in this case were
unnecessarily suggestive. First, he claims that appellant’s photograph has a different
framing and background.
       {¶21} However, all six photographs have a light blue background, standard for
the Ohio Bureau of Motor Vehicles, which was the database used by the detective for
the photographs. A couple photographs appear to have some white in the blue.
(Supp.Tr. 24-25). This seems to be a result of the printing process or a reflection, but
this is not suggestive in any way. And, appellant’s is not one of these photographs.
                                                                                       -5-

Nor is appellant’s photograph the one with the sharpest quality. See generally State
v. Davis, 76 Ohio St.3d 107, 112, 666 N.E.2d 1099 (1996) (photographs in lineup
need not be nearly identical).
       {¶22} As for framing, there is nothing of significance distinguishing one
photograph from another. Appellant is concerned with a minor feature whereby five
photographs (including appellant’s) have a thin black line (frame) around the top and
left side but not on the right side, whereas number four in State’s Exhibit 39 has a
black line on the right side as well. This is barely noticeable and even if the extra line
makes the photograph distinguishable, this was not appellant’s photograph. Thus,
the array was not unduly suggestive of appellant due to background or framing.
       {¶23} Appellant next argues that the array was unnecessarily suggestive
because he has no facial hair in the photograph but other members in the array do
have facial hair. However, the detective testified at the suppression hearing that he
only noticed facial hair on two of the panel members. The detective also explained
that he would not have used a person with pronounced facial hair. As he noted, any
facial hair on the members of the array was so slight that it could barely be seen in
the photographs. (Supp. Tr. at 26). In fact, it seems that appellant may have some
facial hair in his photograph. In any event, considering the miniscule amount of facial
hair noticeable in any of the pictures and the fact that the witnesses did not mention
whether the shooter had a perfectly clean-shaven face or a little bit of a growth, there
is nothing suggestive about the varying degrees of shadow hair in the array.
       {¶24} These are appellant’s only appellate arguments regarding the trial
court’s decision finding that the array was not suggestive.              In viewing the
photographic array, there is no basis for this court to disturb the trial court’s decision
that the array was not unduly suggestive.
       {¶25} Appellant’s second assignment of error argues that if the array is unduly
suggestive, then his counsel was ineffective for failing to subpoena the three
eyewitnesses to testify at the suppression hearing to prove that the identification was
unreliable under the totality of the circumstances. As we concluded that the array
                                                                                      -6-

was not suggestive, we need not proceed to the next stage of the test for invalidating
identifications. In any event, ineffective assistance is not demonstrated here.
       {¶26} We review a claim of ineffective assistance of counsel under the two-
part test articulated in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80
L.Ed.2d 674 (1984).     Under this test, a reviewing court does not find counsel's
performance ineffective unless the defendant can show his attorney’s performance
fell below an objective standard of reasonable representation and that prejudice
arose from the lawyer's deficient performance. State v. Bradley, 42 Ohio St.3d 136,
538 N.E.2d 373 (1989), ¶ 1 of syllabus.
       {¶27} In evaluating the claim of deficient performance, the reviewing court
must be highly deferential to counsel’s tactics. Strickland, 466 U.S. at 689. The
court should not focus on what, in hindsight, may have been a more appropriate
course of defense. See State v. Phillips, 74 Ohio St.3d 72, 85, 656 N.E.2d 643
(1995). There is a strong presumption that counsel's conduct falls within the wide
range of reasonable professional assistance. Strickland, 466 U.S. at 689; State v.
Hamblin, 37 Ohio St.3d 153, 524 N.E.2d 476 (1988).
       {¶28} As aforementioned, even if there is deficient performance, the
defendant must also establish prejudice. To show prejudice, a defendant must prove
that, but for his lawyer's errors, a reasonable probability exists that the result of the
proceedings would have been different. Id. at ¶ 2 of syllabus. To establish that
reasonable probability, the facts must be sufficient to undermine a court’s confidence
in the outcome. Strickland, 466 U.S. at 694.
       {¶29} Even if counsel’s failure to call the eyewitnesses to the suppression
hearing (or failure to question the detective on the reliability factors) constituted
deficient performance, there is no indication of prejudice, considering the testimony
presented at trial. For instance, the witnesses made their original identification the
same evening as the shooting. See Waddy, 63 Ohio St.3d at 438. The shooting
occurred in broad daylight. See id. Appellant walked down the middle of the street
shooting, chased the victim right past the car until he collapsed from being shot, and
then stood over him and shot him at least two more times.            The three female
                                                                                        -7-

witnesses expressed that they were paying rapt attention to the events as they were
worried about their loved one.       Two of the eyewitnesses to the murder knew
appellant for years prior to the shooting and saw him wearing the same clothes as
the shooter minutes after the shooting where he was seen sweating and jumping off
a neighboring porch. Another eyewitness saw appellant drive by just prior to the
shooting. The three female witnesses all heard appellant identified by name by the
victim. None of the eyewitnesses expressed doubt in their identifications. See id.
       {¶30} Contrary to one of appellant’s arguments on reliability, it is not
problematic that the detective rather than the witness may have placed the circle
around appellant’s photograph as the witness stated that the circle was placed there
after she pointed out appellant’s photograph. Notably, the witness signed her initials
next to appellant’s photograph. Moreover, although Ms. Miller did not initially see the
shooter, she did testify that it was appellant whom she saw driving down the street
just prior to the shooting and whom she saw standing over the victim after he
collapsed. (Tr. 355-356). In any event, as we previously concluded that the array
was not unduly suggestive, the reliability prong of the test for suppression is moot.
       {¶31} Finally, appellant suggests that the three female witnesses should have
been called to testify at the suppression hearing in order to show that detective’s
action during the array made it unduly suggestive. Yet, evidence outside the record
as to what a witness may have disclosed is not a proper subject for appeal. State v.
Ishmail, 54 Ohio St.2d 402, 406, 377 N.E.2d 500 (1978) (defendant cannot add
matter to record that was not in the record before the trial court).
       {¶32} Furthermore, appellant does not directly point to the testimony on the
record that could have been presented at the suppression hearing to show
suggestive procedures. The only claim he alludes to in his second assignment of
error on how the testimony could have illuminated a fault in the procedure is his
notation that Ms. Langston testified that the detective gave her the line-up and told
her to pick out Kevin. (Tr. 421). However, because she had already informed the
detective that Kevin West was the shooter, suggestiveness is not apparent even if
the detective did use the accused’s name. This did not create “a very substantial
                                                                                     -8-

likelihood of an irreparable misidentification.” See Waddy, 63 Ohio St.3d at 438-439.
In fact, a fourth eyewitness, who was never shown a lineup, identified appellant at
trial as well.
        {¶33} For all of these reasons, the identification was not the result of an
unduly suggestive photographic array, and there is no indication of deficient
performance or prejudice from counsel’s failure to subpoena the three eyewitnesses
for the suppression hearing.     Appellant’s first two assignments of error are thus
overruled.
                      ASSIGNMENT OF ERROR NUMBER THREE
        {¶34} Appellant’s third assignment of error claims:
        {¶35} “THE TRIAL COURT DENIED APPELLANT DUE PROCESS UNDER
THE FOURTEENTH AMENDMENT DUE TO THE FACT HIS CONVICTIONS FOR
AGGRAVATED MURDER AND A FIREARM SPECIFICATION WERE AGAINST
THE MANIFEST WEIGHT OF THE EVIDENCE AND THE JURY AND TRIAL
COURT’S          VERDICT   WAS   INCONSISTENT        WITH     THE   EVIDENCE       AND
TESTIMONY PRESENTED AT TRIAL.”
        {¶36} Weight of the evidence deals with the inclination of the greater amount
of credible evidence to support one side of the issue over the other.          State v.
Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997). In reviewing a manifest
weight of the evidence argument, the reviewing court examines the entire record,
weighs the evidence and all reasonable inferences, considers the credibility of
witnesses, and determines whether in resolving conflicts in the evidence, the trier of
fact clearly lost its way and created such a manifest miscarriage of justice that the
conviction must be reversed and a new trial ordered. Id.
        {¶37} A reversal on weight of the evidence is ordered only in exceptional
circumstances. Id. In fact, where a criminal case has been tried by a jury, only a
unanimous appellate court can reverse on the ground that the verdict was against the
manifest weight of the evidence. Id. at 389, citing Section 3(B)(3), Article IV of the
Ohio Constitution (and noting that the power of the court of appeals is limited in order
                                                                                       -9-

to preserve the jury's role with respect to issues surrounding the credibility of
witnesses).
       {¶38} In conducting our review, we proceed under the theory that when there
are two fairly reasonable views of the evidence or two conflicting versions of events,
neither of which is unbelievable, it is not our province to choose which one should be
believed. State v. Gore, 131 Ohio App.3d 197, 201, 722 N.E.2d 125 (7th Dist.1999).
Rather, we defer to the jury who is best able to weigh the evidence and judge the
credibility of witnesses by viewing the demeanor, voice inflections, eye movements,
and gestures of the witnesses testifying before it.         See Seasons Coal Co. v.
Cleveland, 10 Ohio St.3d 77, 80, 461 N.E. 1273 (1994); State v. DeHass, 10 Ohio
St.2d 230, 231, 227 N.E.2d 1212 (1967).
       {¶39} Appellant criticizes the investigation, stating that it was hasty and
inadequate with no fingerprinting or DNA analysis. However, a police officer opined
that there was no reason to believe any fingerprints or DNA evidence would be found
at the scene with the exception of the casings or shells.            (Tr. 482).   It was
acknowledged that since the shooter removed the slug from the casing in order to
carve the victim’s initials into it, the shooter may have left behind trace evidence. (Tr.
494). However, the officer also explained that the heat generated when a shot is
fired is known to burn off fingerprint and DNA evidence. (Tr. 482, 494, 499).
       {¶40} Appellant also states that the verdict was contrary to the weight of the
evidence because the testimony of the three female witnesses contained some
inconsistencies and they were biased as they were close with the victim. He also
urges that the testimony of Ms. Scott and Ms. Langston was not credible because
they had crying children in the backseat of the vehicle and thus would not likely be
paying attention to appellant after he had already passed the vehicle. Appellant
states that either these witnesses did not report everything to the detective or his
notes are inadequate because his notes did not mention what the shooter was
wearing or that they saw appellant jump off a porch after the shooting. Appellant
points out that another eyewitness did not pick anyone out of the lineup as she stated
that it all happened too fast. (Tr. 368).
                                                                                 -10-

        {¶41} As to the eyewitness testimony, the jury was in the best position to
judge their credibility.   The defense presented the testimony of an expert on
eyewitness identifications, which the jury considered in making its credibility
determination.    Ms. Miller, Ms. Scott, and Ms. Langston all picked appellant’s
photograph out of a photographic lineup within hours of the shooting. They all stated
that he was the one who stood over the victim and shot him. The latter two of these
eyewitnesses knew appellant for years and recognized him during the shooting. Ms.
Scott considers him a relative.      Plus, Ms. Scott and Ms. Langston had another
chance to see appellant in the same clothes as the shooter as he jumped off his
uncle’s porch a short distance from the shooting. That the detective’s notes did not
mention this event that occurred a few streets over from the shooting is not
extraordinary and was a fact the jury considered.       Finally, a neighbor identified
appellant in court as the shooter.
        {¶42} The jury had before it reasons to doubt the witnesses and reasons to
believe them. It was their decision to weigh these reasons and decide whether the
witnesses were credible. There are no extraordinary circumstances existing here
tending to show a manifest miscarriage of justice. Thus, this assignment of error is
overruled, and the jury verdict is upheld.
                     ASSIGNMENT OF ERROR NUMBER FOUR
        {¶43} Appellant’s fourth assignment of error provides:
        {¶44} “THE TRIAL COURT VIOLATED DUE PROCESS AND COMMITTED
PLAIN     ERROR      WHEN     IT     IMPOSED    POST-RELEASE        CONTROL      FOR
APPELLANT’S        CONVICTION        FOR     AGGRAVATED          MURDER    WITHOUT
STATUTORY AUTHORITY TO DO SO PURSUANT TO R.C. 2967.28.”
        {¶45} Aggravated murder is an unclassified felony.          R.C. 2901.02(A)
(distinguishing aggravated murder {and murder} from a degreed felony).          Post-
release control does not apply to those convicted of such unclassified felonies. State
v. Clark, 119 Ohio St.3d 239, 2008–Ohio–3748, 893 N.E.2d 462, ¶ 36 (an individual
sentenced for aggravated murder is not subject to post-release control because that
crime is an unclassified felony to which the post-release control statute does not
                                                                                      -11-

apply); R.C. 2967.28(B)-(C) (dealing with the imposition of post-release control for
degreed offenses).      Instead, parole applies if a person convicted of such an
unclassified felony is released from prison before the maximum life term. Id.; R.C.
2967.13(A)(4) (relevant to those with parole eligibility after thirty years); R.C.
2929.03(A)(1)(d) (concerning life with parole eligibility after thirty years). Thus, as the
state concedes, the trial court erred in sentencing appellant to five years of post-
release control at the sentencing hearing and in the sentencing entry. See (Sent. Tr.
21); Feb. 22, 2011 J.E.
       {¶46} The remaining issue for this court is the remedy. Appellant states that
he is entitled to a new sentencing hearing, citing State v. Crockett, 7th Dist. No.
07MA233, 2009-Ohio-2874.        The state urges that we should merely correct the
sentence by eliminating post-release control.
       {¶47} In Crockett, we relied on Simpkins and held that that court was not
authorized to impose post-release control on a murder defendant, making the
sentence unlawful and thus void. Id. at ¶ 9, citing State v. Simpkins, 117 Ohio St.3d
420, 2008-Ohio-1197, 884 N.E.2d 568, ¶ 21-22 (void sentence puts defendant in
position as if no sentence had yet been entered).          As such, we ordered a new
sentencing hearing. Id.
       {¶48} Since that time, the Supreme Court has changed its position on the
effect of unauthorized post-release control on a sentence. See State v. Fischer, 128
Ohio St.3d 92, 2010-Ohio-3250, 942 N.E.2d 332. The Court now holds that only the
post-release control portion of the sentence is void but the remainder of the sentence
remains in force. Id. at ¶ 26. Thus, the new sentencing hearing is limited to proper
imposition of post-release control. Id. In fact, the Supreme Court further stated that
“a remand is just one arrow in the quiver” pointing out that R.C. 2953.08(G)(2)
provides that an appellate court can modify a sentence and thus can correct a defect
in a sentence without a remand in certain cases. Id. at ¶ 29-30 (but remanding for
imposition of post-release control because it was a required part of the sentence).
       {¶49} Here, post-release control is not an authorized part of appellant’s
sentence. Thus, the post-release control portion of appellant’s sentence is void.
                                                                                -12-

However, the remainder of his sentence remains in force. Since, post-release control
is not authorized for aggravated murder, there is no need to resentence him on the
post-release control portion of the sentence. See State v. Silguero, 10th Dist. No.
11AP-274, 2011-Ohio-6293, ¶ 11, 16; State v. Evans, 8th Dist. No. 95692, 2011-
Ohio-2153, ¶ 10. Instead, this court shall modify appellant’s sentence so that any
reference to post-release control is eliminated.
       {¶50} For the foregoing reasons, the judgment of the trial court regarding
appellant’s conviction and the main portion of his sentence are upheld. However,
appellant’s sentence is hereby modified to eliminate the reference to post-release
control as aggravated murder is an unclassified felony subject to parole rather than
post-release control.

Donofrio, J., concurs.
DeGenaro, J., concurs.